Citation Nr: 0714239	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-27 068	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in a May 2005 
Board of Veterans' Appeals Decision which denied service 
connection for hepatitis B.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The moving party had active military service from October 
1972 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in a Board 
decision dated in May 2005, which, in pertinent part, denied 
service connection for hepatitis B.


FINDINGS OF FACT

1.  The Board's May 2005 decision which denied service 
connection for hepatitis B was adequately supported by the 
evidence then of record.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the May 2005 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

The moving party's allegation of CUE in the May 2005 Board 
decision fails to meet the threshold pleading requirements 
for revision of the Board decision on the grounds of clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.1403, 20.1404 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000 and subsequently codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  
Specifically, the Act and the implementing regulations 
contain provisions relating to VA's duties to notify and 
assist a claimant.

The Court of Appeals for Veterans Claims (Court) has held 
that reversal or revision of prior decisions due to CUE is 
not a claim but a collateral attack on a prior decision.  
Thus, one requesting such reversal or revision is not a 
claimant within the meaning of the VCAA and consequently, the 
notice and development provisions of the VCAA do not apply in 
CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


Factual Background

The Board denied service connection for hepatitis B in May 
2005.  The evidence of record and considered at the time of 
the May 2005 Board decision is restated below.

In June 2001, the veteran came to a VA clinic and requested 
laboratory work for hepatitis B.  Test results were HbsAg: 
Negative; Hep B Surface Ab: 8.9 mIU/mL; HepBe Ag: Negative; 
Hep Be Ab: Positive; and Hep B Core Ab, Tot: Positive.  Liver 
function tests were also performed, and the results were 
within normal limits.

In June 2001, J. A. G., Jr., M.D., reported treating the 
veteran from 1983 to 1998.  He wrote that he had seen the 
veteran on several occasions for hepatitis B, but did not 
state when those instances occurred.  Private clinical notes 
cover the period from June 1986 to October 1997.  A note, 
dated in May 1987, reports numerous complaints with a history 
of hepatitis in 1974, while in the Army.  There was no 
hepatosplenomegaly and the assessment was a viral syndrome.  
Further notes of May and June 1987 show that the possibility 
of a reactivation of hepatitis was considered.

VA clinical records from March 2001 to April 2003 are in 
evidence.  In July 2001, a history of hepatitis was noted.  
Later that month, a normal examination was reported and the 
findings were a history of liver disease. 

In a letter dated in March 2002, another private physician, 
R. G., M.D., stated that the veteran had a history of being 
exposed to hepatitis B before 1981.  He was last seen in 
1997.  A copy of blood work from 1990 was enclosed.  Liver 
function test results were within normal limits.  Blood 
chemistry findings were HbsAg: negative, AntiHBs: Negative, 
Anti HBc: Reactive, Anti HAV: Reactive, and Anti HAVIgM: 
Negative.  February 2001 laboratory studies showed, for the 
antibody to hepatitis A virus, the IGG fraction was positive 
and the IGM fraction was negative.  The antibody to hepatitis 
B surface antigen was positive, as was the antibody to the 
hepatitis B core antigen.

The veteran underwent a VA examination for liver disease in 
August 2004.  The claims file was reviewed.  He told the 
examiner that he was hospitalized during service, in 1974, 
and was told he had hepatitis.  He reported that hepatitis 
was again diagnosed in 1987.  He denied transfusions, 
intravenous drug use, or body piercing, but admitted getting 
a tattoo in 1974.  On physical examination, he was noted to 
be well developed and well nourished.  He did not appear to 
be ill.  His skin was warm.  There was no jaundice.  The 
abdomen was soft, without tenderness or masses.  Organs were 
with normal limits; there was no organomegaly.  Extremities 
were symmetrical.  There were no deformities.  Peripheral 
pulses were good.  The veteran's most recent blood tests, in 
April 2004, indicated all liver function studies to be 
normal.

In his diagnostic impression, the examining physician 
explained that the hepatitis B positive antibody, for 
surface, indicated that the veteran had exposure to hepatitis 
B.  It was further noted, however, there were no indications 
of active hepatitis currently and there was no evidence of 
liver disease or abnormal liver function studies.  The 
physician observed that in 1981, the veteran had hepatitis A 
anti-bodies, which clouded the issue.  The doctor concluded 
that the onset of hepatitis was unknown and the hepatitis 
diagnosed in 1974 was not typed; therefore, it was "not at 
least as likely as not that it represented hepatitis B."

In its May 2005 decision, the Board concluded that the 
overwhelming preponderance of the evidence was against a 
finding of a current diagnosis of hepatitis.  It noted that 
the VA examination report reflected hepatitis markers in the 
veteran's blood, showing past exposure, but that there was no 
liver impairment or nay other dysfunction attributable to 
hepatitis.  It also noted that the VA examination report was 
based upon a review of all the relevant medical evidence in 
the file, an examination of the veteran, and pertinent 
laboratory studies, and that it specifically addressed the 
relevant questions in the case.  

In a July 2005 statement, the veteran indicated that he had 
received a tatoo in service, and that he had also had his 
left ear pierced.  He alleges that the Board erred in failing 
to consider those risk factors in adjudicating his claim of 
entitlement to service connection for hepatitis B.


Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail 
to comply with these requirements shall be dismissed without 
prejudice to refiling.

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

As noted, the veteran asserts that the Board erred in failing 
to consider that he had two separate risk factors while on 
active duty in that he received a tatoo and had his left ear 
pierced.  The Board notes, however, that the veteran's tatoo 
was noted in the August 2004 VA examination report.  At the 
time of that examination, the veteran denied body piercings.  
The veteran's argument that the Board did not consider the 
evidence before it amounts to an assertion regarding the way 
in which the evidence was weighed.  Such assertion doe not 
rise to a valid allegation of CUE. 

The Board additionally notes that the veteran's report that 
he had his left ear pierced in service constitutes newly 
developed evidence to the extent that this information was 
not before the Board at the time of the May 2005 decision.  
As discussed above, subsequently developed evidence may not 
be considered in determining whether error existed in the 
prior decision.  Porter, supra.

Finally, the Board observes that the veteran and his 
representative have failed to state how the alleged error in 
the Board's adjudication of the appeal would have manifestly 
changed the outcome when it was made.  The regulation 
stipulates that, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  38 C.F.R. § 20.1403(c).  It is critical to 
note that at the time of the Board decision, there was no 
competent evidence of disability due to past exposure to 
hepatitis B.  In the absence of disability, there was no 
basis to grant the benefit sought.

Accordingly, in view of the fact that the appellant has 
failed to comply with 38 C.F.R. § 20.1404(b) with respect to 
the allegation of CUE in the May 2005 Board decision, the 
claim must be dismissed.




ORDER

The motion for revision or reversal of the May 2005 Board 
decision, on the grounds of CUE, is dismissed without 
prejudice to refiling.




                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



